FILED
                               NOT FOR PUBLICATION                          NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



HELENA CELESTE LOLA PEDRO                          No. 07-71925
PUATI; et al.,
                                                   Agency Nos.    A095-005-418
               Petitioners,                                       A096-169-509
                                                                  A096-169-510
  v.                                                              A096-169-511

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Helena Celeste Lola Pedro Puati, and her children, natives and citizens of

Angola, petition for review of the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s (“IJ”) decision denying their application

for asylum, withholding of removal, and protection under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the IJ’s determination that Puati did not

demonstrate the harms she and her friends and family suffered amounted to past

persecution. See Singh v. INS, 134 F.3d 962, 969 (9th Cir. 1998) (explaining that

when there is no evidence of significant physical violence or specific threats of

serious harm, the court is unlikely to find persecution). Substantial evidence also

supports the IJ’s finding that Puati does not have a well-founded fear of future

persecution because her fear of individualized risk is too speculative. See

Nagoulko v INS, 333 F.3d 1012, 1018 (9th Cir. 2003). Further, the record does not

compel the conclusion that Puati established a pattern or practice of persecution.

See Wakkary v. Holder, 558 F.3d 1049, 1060-61 (9th Cir. 2009). Accordingly,

Puati’s asylum claim fails.

      Because Puati did not establish eligibility for asylum, it necessarily follows

she failed to satisfy the more stringent standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence also supports the IJ’s conclusion that Puati is

not eligible for CAT protection because she failed to show it is more likely than


                                          2                                     07-71925
not she would be tortured in Angola. See Wakkary v. Holder, 558 F.3d 1049,

1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                       3                                 07-71925